Citation Nr: 0210176	
Decision Date: 08/21/02    Archive Date: 08/29/02

DOCKET NO.  01-08 727	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUES

1.  Entitlement to service connection for a low back 
disorder.

2.  Entitlement to service connection for a bilateral knee 
disorder.


REPRESENTATION

Veteran represented by:	Georgia Department of Veterans 
Service


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

L. Cramp, Associate Counsel

INTRODUCTION

This case comes before the Board of Veterans Appeals (the 
Board) on appeal from a May 2001 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in 
Atlanta, Georgia (the RO).  

Procedural history

The veteran had active service from June 1979 to June 1982.

The veteran was denied service connection for a low back 
disorder and for a bilateral knee disorder in a May 2001 
rating decision.  In June 2001, the veteran disagreed with 
the May 2001 rating decision and initiated this appeal.  The 
appeal was perfected with the timely submission of a the 
veteran's substantive appeal (VA Form 9) in October 2001.

The veteran presented personal testimony before the 
undersigned at a Travel Board hearing in June 2002.  The 
transcript of the hearing is associated with the veteran's 
claims folder.



FINDINGS OF FACT

1.  Competent medical evidence does not reveal that the 
veteran's claimed low back disorder is causally related to an 
incident of his military service.

2.  Competent medical evidence does not reveal that the 
veteran's claimed bilateral knee disorder is causally related 
to an incident of his military service.



CONCLUSIONS OF LAW

1.  A low back disorder was not incurred in military service.  
38 U.S.C.A. § 1131 (West Supp. 2001); 38 C.F.R. § 3.303 
(2001).

2.  A bilateral knee disorder was not incurred in military 
service.  38 U.S.C.A. § 1131 (West Supp. 2001); 38 C.F.R. § 
3.303 (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran is seeking entitlement to service connection for 
a low back disorder and for a bilateral knee disorder.  He 
contends that these disabilities were incurred during his 
military service.

In the interest of clarity, the Board will initially discuss 
certain preliminary matters  and will then address the 
pertinent law and regulations and their application to the 
facts and evidence.

The VCAA 

The Board has given consideration to the provisions of the 
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
114 Stat. 2096 (2000) (VCAA) [codified as amended at 38 
U.S.C.A. § 5100 et seq. (West Supp. 2001)].  This law 
eliminated the former statutory requirement that claims be 
well grounded.  Cf. 38 U.S.C.A. § 5107(a) (West 1991).  The 
VCAA includes an enhanced duty on the part of VA to notify a 
claimant as to the information and evidence necessary to 
substantiate a claim for VA benefits.  The VCAA also 
redefines the obligations of VA with respect to its statutory 
duty to assist claimants in the development of their claims.  
Regulations implementing the VCAA have been enacted.  See 66 
Fed. Reg. 45,620 (Aug. 29, 2001) [to be codified as amended 
at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a)].

The VCAA is applicable to all claims filed on or after the 
date of enactment, November 9, 2000, or filed before the date 
of enactment but not yet final as of that date.  Except for 
provisions pertaining to claims to reopen based on the 
submission of new and material evidence, which are not 
applicable in the instant case, the implementing regulations 
are also effective November 9, 2000.  In this case, the 
veteran's claim is not final and remains pending.  The 
provisions of the VCAA and the implementing regulations are, 
accordingly, applicable.  See Holliday v. Principi, 14 Vet. 
App. 282-83 (2001) [the Board must make a determination as to 
the applicability of the various provisions of the VCAA to a 
particular claim].

The Board has carefully considered the provisions of the VCAA 
and the implementing regulations in light of the record on 
appeal, and for reasons expressed immediately below finds 
that the development of these issues has proceeded in 
accordance with the provisions of the law and regulations.

Notice 

The VCAA requires VA to notify the claimant and the 
claimant's representative, if any, of any information and any 
medical or lay evidence not previously provided to the 
Secretary that is necessary to substantiate the claim.  As 
part of the notice, VA is to specifically inform the claimant 
and the claimant's representative, if any, of which portion, 
if any, of the evidence is to be provided by the claimant and 
which part, if any, VA will attempt to obtain on behalf of 
the claimant.

The veteran was notified of the relevant law and regulations, 
and of the types of evidence that could be submitted by him 
in support of his claims, by detailed correspondence from the 
RO, dated October 2000, following receipt of the veterans 
claim, and by a follow-up letter dated November 2000.  He was 
also notified by the May 2001 rating decision, by the 
statement of the case (SOC) and also by means of a detailed 
letter dated April 6, 2001 from the RO which specifically 
referenced the provisions of the VCAA.  As noted in that 
letter, on April 5, 2001, the RO contacted the veteran by 
telephone and notified him of the change in the law brought 
about by passage of the VCAA, and of the RO's duties to 
notify and assist the veteran.  

Under the circumstances here presented the Board concludes 
that the notification requirements of the VCAA have been 
satisfied, and the veteran does not appear to contend 
otherwise.

Duty to assist 

In general, the VCAA provides that VA shall make reasonable 
efforts to assist a claimant in obtaining evidence necessary 
to substantiate a claim for VA benefits, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  The law provides that the 
assistance provided by VA shall include providing a medical 
examination or obtaining a medical opinion when such an 
examination or opinion is necessary to make a decision on the 
claim.  An examination is deemed "necessary" if the record 
does not contain sufficient medical evidence for VA to make a 
decision on the claim.   

The Board finds that reasonable efforts have been made to 
assist the veteran in obtaining evidence necessary to 
substantiate his claims, and that there is no reasonable 
possibility that further assistance would aid in 
substantiating them.

The RO requested and obtained the veteran's service medical 
records, as well as pertinent outpatient treatment records.  
The veteran identified records from D.G., M.D. and J.D.P. 
M.D., and the RO sent the veteran release forms to obtain 
those records in November 2000.  In November 2000, the 
veteran obtained and submitted those records.  The veteran 
identified records from the VA Medical Center in North 
Chicago Illinois, and the RO made an attempt to obtain those 
records, but was told no records were available for the time 
period requested.  The veteran requested copies of his 
medical records in October 2001, and the RO sent the copies 
in November 2001.  

During the June 2002 hearing before the undersigned, the 
veteran requested a 60 day delay in order to allow him to 
submit additional evidence.  That request was granted.  
However, the veteran did not submit any additional evidence 
during the sixty day period.

There is no indication that there exists any evidence which 
has a bearing on this case which has not been obtained.  In 
April 2001, the RO called the veteran, and the veteran stated 
that he had no additional evidence to submit and asked the RO 
to proceed with a decision.  The veteran also submitted a 
statement stating that he had no additional evidence in May 
2001.  

The veteran and his representative have been accorded ample 
opportunity to present evidence and argument in support of 
his appeal.  He was afforded a Travel Board hearing in June 
2002, and he has submitted several statements, all of which 
are of record.  The veteran submitted additional evidence in 
August 2001 and June 2002.  

In short, the Board has carefully considered the provisions 
of the VCAA in light of the record on appeal, and for the 
reasons expressed above finds that the development of these 
claims has been consistent with the provisions of the new 
law.  Under these circumstances, the Board can identify no 
further development that would avail the veteran or aid the 
Board's inquiry.  See Soyini v. Derwinski, 1 Vet. App. 540, 
546 (1991).  Accordingly, the Board will proceed to a 
decision on the merits.   

Pertinent Law and Regulations 

Service connection - in general 

In general, service connection may be granted for disability 
or injury incurred in or aggravated by active military 
service. 38 U.S.C.A. § 1131 (West 1991); 38 C.F.R. § 3.303 
(2001). 

The resolution of issues pertinent to a determination of 
entitlement to service connection must be considered on the 
basis of the places, types, and circumstances of service as 
shown by service records, the official history of each 
organization in which the veteran served, and all pertinent 
medical and lay evidence.  Determinations relative to service 
connection will be based on review of the entire evidence of 
record.  38 U.S.C.A. § 7104(a) (West Supp. 2001); 38 C.F.R. § 
3.303(a) (2001); see Wilson v. Derwinski, 2 Vet. App. 16, 19 
(1991).

In order to establish service connection for the claimed 
disorder, there must be (1) medical evidence of a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the current 
disability.  See Hickson v. West, 12 Vet. App. 247, 253 
(1999). The determination as to whether these requirements 
are met is based on an analysis of all the evidence of record 
and the evaluation of its credibility and probative value. 
Baldwin v. West, 13 Vet. App. 1, 8 (1999).

Standard of review

After the evidence has been assembled, it is the Board's 
responsibility to evaluate the entire record. See 38 U.S.C.A. 
§ 7104(a) (West Supp. 2001). When there is an approximate 
balance of evidence regarding the merits of an issue material 
to the determination of the matter, the benefit of the doubt 
in resolving each such issue shall be given to the claimant.  
38 U.S.C.A. § 5107 (West Supp. 2001); 38 C.F.R. § 3.102 
(2001). 

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the 
United States Court of Appeals for Veterans Claims (the 
Court) stated that "a veteran need only demonstrate that 
there is an 'approximate balance of positive and negative 
evidence' in order to prevail."  To deny a claim on its 
merits, the preponderance of the evidence must be against the 
claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing 
Gilbert, 1 Vet. App. at 54.


1.  Entitlement to service connection for a low back 
disorder.

The veteran asserts that his low back was injured in an 
accident during service, when he was handed a tire and fell 
to the ground under the weight.  He claims that he has a 
current back disorder related to the same injury.

Analysis 

As noted above, in order for service connection to be 
granted, three elements must be present: (1) a current 
disability; (2) in-service incurrence of such disability; and 
(3) medical nexus.  See Hickson, supra.

The Board has reviewed the evidence of record.  For reasons 
which will be expressed in greater detail below, the Board 
finds that a low back disorder was not incurred in service.

As an initial matter, the Board observes that it is unclear 
whether the veteran in fact has a disability of the low back.  
Although the veteran has reported symptoms of low back pain, 
and physicians have discussed symptoms related to the low 
back, there appears to be no firm diagnosis of a chronic low 
back disorder.  Rather, the veteran's symptoms have been 
described in terms of "problems with the lower back" by 
R.D.P. MD in June 2002, and as "back goes out" and limited 
range of motion of the low back by the VA examiner in 
December 2000, and as "sciatica" by Dr. G., in August 1992.  
A January 1999 outpatient treatment report shows a possible 
diagnosis, stated as borderline dextroscoliosis; however, x-
rays taken at that time show no significant abnormality of 
the lumbar spine.

It is now well settled that in order to be considered for 
service connection, a claimant must first have a disability.  
See Rabideau v. Derwinski, 2 Vet. App. 141, 143 (1992); 
Gilpin v. Brown, 155 F.3d 1353 (Fed. Cir. 1998) [service 
connection may not be granted unless a current disability 
exists].  Further, symptoms alone, without a finding of an 
underlying disorder, cannot be service-connected.  
See Sanchez-Benitez v. Principi, 259 F.3d 1356 (Fed. Cir. 
2001).

In the absence of a currently diagnosed back disability, 
Hickson element (1) has not been met, and the veteran's claim 
of entitlement to service connection for a low back 
disability fails on that basis alone.  

The Board has the fundamental authority to decide a claim in 
the alternative.  See Luallen v. Brown, 8 Vet. App. 92, 95-6 
(1995), citing Holbrook v. Brown, 8 Vet. App. 91, 92 (1995).  
The Board will therefore move on to a discussion of the 
remaining two Hickson elements.  

With respect to Hickson element (2), in-service incurence, 
the evidence is somewhat ambiguous.  In October 1980, the 
veteran was seen at the clinic for complaints of back pain, 
and the impression was a strained muscle.  He complained 
again of low back pain in March 1982, and was seen at the 
clinic in March and April 1982, at which time he was treated 
with medication and moist heat.  X-rays showed no significant 
abnormalities.  At separation, the veteran reported a history 
of recurrent back pain, but the physical examination showed a 
normal spine.  There is no record of diagnosis of a chronic 
low back disorder during service.  

The veteran contended during his June 2002 hearing that in 
late April or early May 1982, he was working in the motor 
pool on a tractor-trailer and was changing tires, when 
someone handed him a tire and his back went out and he fell 
to the floor.  The Board accepts the veteran's hearing 
testimony to the effect that he injured his back during 
service. However, for a showing of chronic disease in service 
there is required a combination of manifestations sufficient 
to identify the disease entity and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings.  See 38 C.F.R. § 3.303(b) (2001).  
In this case, although there is evidence of an injury to the 
veteran's low back during service, the evidence, including 
the separation physical examination, indicates that this was 
acute and had healed without residual disability prior to 
separation from service.  Following service, there is no 
evidence of complaint or treatment for back symptoms until 
1991 VA outpatient treatment records from the North Chicago 
VA Medical Center.  These records and other records from that 
time reflect onset of low back symptoms and treatment in 1989 
at the earliest.  The Board finds such a delay between the 
veteran's June 1982 separation from service and the onset of 
symptoms as inconsistent with a finding of continuity of 
symptomatology following service.  Accordingly, the Board 
finds that the second Hickson element has not been satisfied.

With respect to the third Hickson element, medical nexus, 
notwithstanding the lack of a diagnosis of a disability 
during service and lack of continuity of symptomatology after 
service, service connection may still be granted if all of 
the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  See 38 
U.S.C.A. § 1113(b) (West Supp. 2001); 38 C.F.R. § 3.303(d) 
(2001); Cosman v. Principi, 3 Vet. App. 503, 505 (1992).

In the veteran's favor, R.D.P., M.D. submitted a statement in 
June 2002 attesting to treatment of the veteran since July 
1997 for problems with his lower back.  Dr. P. stated his 
opinion that, based on the veteran's statements to him that 
he incurred back problems in service, and based on documents 
provided by the veteran, he felt that the problem was related 
to military service and had progressed over time.
It is unclear what documents the Dr. P. reviewed, or what 
reasoning underlay his conclusions.  It does not appear that 
he had access to the veteran's claims folder, and he did not 
elaborate on his reasoning.  However, the veteran's 
statements to R.D.P., upon which the opinion was based, are 
contradicted by the service medical records, and by other 
post-service medical records.  

This evidence includes an August 1992 physical assessment by 
Dr. G., which shows Dr. G's statement that the date of onset 
of the veteran's back symptoms was September 1989.  This is 
confirmed by an August 1999 outpatient treatment report, in 
which the veteran described the onset of his low back pain as 
coinciding with an accident 10 years prior, where a board 
fell on him.  

To the extent that the veteran's current contentions (to the 
effect that he injured his back during service and has had 
back problems continually thereafter) are in conflict with 
statements to the contrary he made during prior treatment 
(i.e. that his back problems began in 1989), the Board finds 
contemporaneous statements made by the veteran to health care 
providers in the context of medical treatment to be more 
probative than statements made later in the context of a 
claim for monetary benefits from the government.  Not only 
may the veteran's memory be dimmed with time, but self-
interest may play a role in the more recent statements.  See 
Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) [interest 
may affect the credibility of testimony]; cf. Pond v. West, 
12 Vet. App. 341, 346 (1999).

The Court has held on a number of occasions that a medical 
opinion premised upon an unsubstantiated account of a 
claimant is of no probative value.  See, e.g., Swann v. 
Brown, 5 Vet. App. 229, 233 (1993) [generally observing that 
a medical opinion premised upon an unsubstantiated account is 
of no probative value, and does not serve to verify the 
occurrences described]; Reonal v. Brown, 5 Vet. App. 458, 461 
(1993) [the Board is not bound to accept a physician's 
opinion when it is based exclusively on the recitations of a 
claimant].  

Based on the facts of this case, which indicate that any back 
injury in service resolved and that the veteran's claimed 
back disability began in approximately 1989, a number of 
years after he left service, the Board does not accept Dr. 
P.'s opinion.

The veteran himself has indicated that is a connection 
between the back injury during service and his currently 
claimed back disability. However, it is well established that 
as lay person without medical training, he is not competent 
to comment on medical matters such as the relationship 
between his heart disease and infections in service.  See, 
e.g., Espiritu v. Derwinski, 2 Vet. App. 492, 494-5 (1992).

Because the evidence does not show any relationship between 
the veteran's current low back symptoms and his period of 
active service, the third Hickson element has not been 
satisfied.

In summary, for the reasons and bases expressed above the 
Board concludes that a preponderance of the evidence is 
against the veteran's claim of entitlement to service 
connection for a low back disorder.  The benefit sought on 
appeal is accordingly denied.

2.  Entitlement to service connection for a bilateral knee 
disorder.

The veteran asserts that his knees were injured in an 
accident during service, when he was handed a tire, and fell 
to the ground under the weight.  He claims that he has a 
current bilateral knee disorder that is related to this 
injury.

Analysis

Initially, the Board notes that the veteran has presented 
sufficient evidence to show a current bilateral knee 
disorder, diagnosed as chondromalacia, with degenerative 
changes shown on x-ray, in a July 1997 treatment report of 
R.D.P., and with cruciate and collateral ligament 
insufficiency to both knees in August 1992, by Dr. G., and 
with degenerative joint disease by R.D.P. in September 2000 
and September 1998, thus satisfying the first Hickson 
element.  

However, as to the second and third Hickson elements, the 
Board finds that there is no evidence of a knee injury in 
service, and no evidence to show a relationship between the 
veteran's current knee disorder and any incident of service.

Service medical records show no pertinent complaints or 
findings related to the knees.  At separation, the physical 
examination showed normal lower extremities, and on the 
accompanying report of medical history, the veteran did not 
check the box for a trick or locked knee.

Post service evidence shows that the veteran underwent a 
lateral retinacular release in July 1990 and a tibial 
osteotomy in March 1991.  In the March 1991 surgical report, 
J.D.P., M.D. stated that the injury to the veteran's knee had 
occurred approximately one year to a year and a half prior to 
the surgery.  In a March 1991 outpatient treatment report, 
the veteran's account of his injury showed an accident where 
a board fell and crushed his knee.  February and March 1992 
reports show his account that a 1989 accident had injured 
both knees, requiring surgery.  Finally, a July 1997 
treatment report of R.D.P. shows that the veteran dated the 
onset of his injuries to 1989 when he was involved in a work 
related accident, which resulted in injury to both knees.

The evidence in favor of the veteran's claim comes solely 
from his own contentions.  As discussed above, the Board may 
take into account the veteran's self-interest in evaluating 
such statements.  In this case, the objective evidence 
overwhelmingly indicates that there were no knee problems 
during service or for a number of years thereafter and that 
the knee problems began with a work-related injury in 1989.   

Because there is no competent evidence showing an in-service 
injury to the veteran's knees, there is consistent medical 
evidence showing that the veteran's knee disorder was 
precipitated by a post-service accident in 1989 and there is 
no medical opinion supporting a relationship to service, and, 
the Board finds that the preponderance of the evidence is 
against the veteran's claim.  Service connection for a 
bilateral knee disorder is accordingly denied.


ORDER

Service connection for a low back disorder is denied.

Service connection for a bilateral knee disorder is denied.


		
	Barry F. Bohan
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

